 
EXHIBIT 10.99
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
SUPPLY AGREEMENT
 
This Supply Agreement is entered into as of the last date set forth on the
signature page hereto (the “Signing Date”) between SHANGHAI ALEX NEW ENERGY CO.,
LTD., a China company (hereinafter “ALEX”) and HOKU MATERIALS, INC., a Delaware
corporation (hereinafter “HOKU”).  HOKU and ALEX are sometimes referred to in
the singular as a “Party” or in the plural as the “Parties”.
 
Recitals
 
Whereas, HOKU desires to supply polysilicon to ALEX for its general use
beginning in calendar year 2010 for a continuous period of ten years from the
date of the First Shipment Date (as defined below).
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
ALEX desires to provide HOKU with a firm order for polysilicon upon the terms
and conditions provided herein.
 
Whereas, HOKU is a wholly owned subsidiary of Hoku Scientific, Inc. (“Hoku
Scientific”), which is listed on the Nasdaq Global Market, and HOKU is the
operating company that owns all of the assets for Hoku Scientific’s polysilicon
business.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
Agreement
 
 
1.           Effectiveness.  This Agreement shall become effective upon ALEX’s
payment to HOKU of the Initial Deposit pursuant to Section 6.1 below (such
payment date, the “Effective Date”).  If such payment is not made within ten
(10) calendar days after the Signing Date, then this Agreement shall be voidable
at the sole and absolute option of HOKU.
 
2.           Definitions.
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
2.1.           “Affiliate” shall mean, with respect to either Party to this
Agreement, any entity that is controlled by or under common control with such
Party.
 
2.2.           “Agreement” shall mean this Supply Agreement and all appendices
annexed to this Agreement as the same may be amended from time to time in
accordance with the provisions hereof.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 1 of 17
 
 

--------------------------------------------------------------------------------

 

2.3.           “First Shipment Date” shall mean the first day after January 9,
2010, when HOKU commences delivers to ALEX of Products pursuant to this
Agreement.
 
2.4.           “Facility” shall mean any facility used by HOKU for the
production of the Product.
 
2.5.            “Independent Expert” means any Qualified Laboratory that is
reasonably acceptable to each of HOKU and ALEX; provided, however that if such
parties cannot agree on the Independent Expert within ten (10) days, each Party
shall select one independent expert form the list of Qualified Laboratories, and
those two independent experts shall select the Independent Expert.
 
2.6.           “Minimum Annual Quantity of Product” means [*] metric tons ([*]
kilograms).
 
2.7.           “Minimum Monthly Quantity of Product” means not less than [*] of
the Minimum Annual Quantity of Product.
 
2.8.            “Product” shall mean the raw polysilicon in chunk form
manufactured by HOKU and sold to ALEX pursuant to this Agreement.
 
2.9.           “Product Specifications” shall mean the quality and other
specifications set forth on Appendix 2 to this Agreement.
 
2.10.           “Qualified Laboratory” means each qualified laboratory set forth
on Appendix 2 to this Agreement.
 
2.11.           “Signing Date” has the meaning set forth in the first paragraph
of this Agreement.
 
2.12.           “Term” shall mean the period during which this Agreement is in
effect, as more specifically set forth in Section 10 of this Agreement.
 
2.13.           “Total Deposit” shall mean all deposits or prepayments required
to be paid by ALEX to HOKU hereunder including without limitation the Prior
Deposit, the Initial Deposit, the Second Deposit, the Third Deposit, and the
Fourth Deposit.
 
2.14.           “Year” shall mean each of the ten (10) twelve-month periods
commencing on the First Shipment Date.
 
3.           Ordering.
 
3.1.           Starting on the First Shipment Date and each Year during the term
of this Agreement thereafter, ALEX agrees to purchase from HOKU, and HOKU agrees
to sell to ALEX, the Minimum Annual Quantity of Product at the prices set forth
on Appendix 1 to this Agreement (the “Pricing Schedule”).  This Agreement
constitutes a firm order from ALEX for [*] metric tons of Product that cannot be
cancelled during the term of this Agreement, except as set forth in Section 10
below.
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 2 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Supply Obligations.
 
4.1.           HOKU shall deliver each Year pursuant to this Agreement starting
on the First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments pursuant to Section 5.1 below; provided
however, that if HOKU fails to deliver a monthly shipment, then HOKU may deliver
any deficiency (i.e., the difference between the scheduled Minimum Monthly
Quantity (as defined below) and the amount of Product actually delivered, the
“Deficiency”) within [*] days without breaching this section.  At any time
during the term of this Agreement, HOKU may ship to ALEX up to the full
cumulative balance of Minimum Annual Quantity of Product to be shipped through
the end of this Contract (an “Excess Shipment”) with ALEX’s prior written
consent. This shipment will be credited against each subsequent Minimum Annual
Quantity of Product.  For example, if the Minimum Annual Quantity of Product for
a given Year is [*] metric tons, and if HOKU delivers [*] metric tons in
January, then the next shipment of [*] metric tons is not required until the
following Year. HOKU shall deliver any deficiency in the Minimum Annual Quantity
of Product within the first quarter in the next Year. Any deficient shipments of
the Minimum Annual Quantity of Product which are delayed beyond the first
quarter of the next Year shall be deemed to constitute a material breach of this
Agreement pursuant to Section 10.2.1. For the avoidance of doubt, each monthly
shipment shall be applied first to satisfy the Minimum Monthly Quantity for that
calendar month. Any Product in excess of this amount shall then be applied to
reduce the oldest outstanding Deficiency.
 
4.2.           HOKU intends to manufacture the Products at its Facility;
however, notwithstanding anything to the contrary herein, HOKU may deliver to
ALEX Products that are manufactured by a third party other than HOKU, (the
“Alternative Products”), provided that the Products meet the Product
Specifications and price set forth in this Agreement. The Alternative Products
shall conform to the warranties and representations of HOKU to ALEX hereunder,
and the quality, price, delivery and any other terms and conditions of the
Alternative Products shall be no less favorable than the terms and conditions
set forth in this Agreement.  Delivery of the Alternative Products shall not
release or mitigate HOKU’s liabilities and obligations hereunder except that
delivery of the Alternative Products is deemed to be delivery of Products, and
ALEX shall have the same rights and HOKU shall have the same obligations as set
forth hereunder with respect to any Alternative Products.  HOKU shall notify
ALEX in writing prior to the delivery of Alternative Products.
 
4.3.           Except in the case of a force majeure pursuant to Section 13
below, if at any time after [*], HOKU does not supply any Products pursuant to
Section 4.1 or 4.2 within [*] days of the scheduled delivery date, HOKU will
provide ALEX with a purchase price adjustment. Such purchase price adjustment
shall be [*] percent [*] of the value of the respective delayed Products (the
“Price Adjustment”) for each week or part thereof that the Product shipment (or
part thereof) is delayed beyond the [*] day grace period.  In addition, the
Price Adjustment shall apply to all late shipments of Products between [*],
without any grace period.  Any purchase price adjustment as a result of this
Section 4.3 will be paid by HOKU at the end of the term of the applicable
calendar quarter.  In lieu of making a cash payment to ALEX pursuant to this
Section 4.3, HOKU may, at its option, pay for such purchase price adjustment in
the form of a credit issued for future shipments of Products. Notwithstanding
anything to the contrary, the maximum amount of such purchase price reduction is
limited to [*] percent ([*]) of the value of the respective delayed
Products.  Monthly shipments which are delayed beyond [*] days shall be deemed
to constitute a material breach of this Agreement pursuant to Section 10.2.1
below.  Notwithstanding the foregoing, if ALEX fails to make a payment to HOKU
within the [*]-day period set forth in Section 6.4 below, HOKU shall not be
required to supply any Product to ALEX until HOKU has received the past due
amount including any interest payable thereon pursuant to this Agreement.  For
the avoidance of doubt, ALEX’s right to reduce the purchase price pursuant to
this Section 4.3 shall not apply if HOKU is not fulfilling its supply
obligations for this reason. Monthly shipments which are delayed more than [*]
days in a calendar year AND are less than [*] of the Minimum Annual Quantity of
Product shall be deemed to constitute a material breach of this Agreement
pursuant to Section 10.2.1.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 3 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
5.           Shipping & Delivery.
 
5.1.           Except as provided in Section 4.2 above, shipments shall be made
from the Facility on a monthly basis in accordance with a shipment schedule that
will be provided by HOKU each Year under this Agreement and reviewed and
approved by ALEX (the “Shipment Schedule”) no later than [*] days prior to the
applicable Year.  The Shipment Schedule shall provide for approximately equal
monthly shipments that add up to the Minimum Annual Quantity of Products, and
that are not less than the Minimum Monthly Quantity of Products.  HOKU will use
commercially reasonable efforts to make monthly shipments available on or about
the fifteenth (15th) day of each month and will advise ALEX approximately seven
(7) days prior to the expected ship date; provided, however, that ALEX may
request an alternate shipping date that is within fourteen (14) days after the
advised schedule. Product shall be ready to ship EXW the HOKU Facility.
(INCOTERMS 2000).
 
5.2.           HOKU will use commercially reasonable efforts to make available
to ALEX its first shipment of Products on or before January 10, 2010; provided,
however, that HOKU shall have no obligation to ship any Products to ALEX until
the Total Deposit has been paid in full; and provided further that HOKU may
extend the first shipment date by one month for each week that ALEX is late in
paying any installment of the Total Deposit per Section 6 below. Notice of any
expected delay beyond this date shall be made in writing to ALEX not later than
October 1, 2009.
 
5.3.           HOKU hereby covenants and agrees that, provided ALEX is not in
breach of any material term of this Agreement, including, without limitation,
its payment obligations hereunder, HOKU shall not ship any Products to any third
party that is not one of HOKU’s Other Customers (e.g., spot market sales), or to
any of HOKU's Customers with polysilicon Supply Agreements signed after the
Effective Date of this Agreement until HOKU has satisfied its delivery
obligations to ALEX pursuant to this Agreement.
 
6.           Payments & Advances. The Total Deposit shall be used only by HOKU
for polysilicon facilities construction, operation, administration, and other
expenses and investments related to HOKU’s polysilicon business.
 
6.1.           HOKU acknowledges receipt of Five Million U.S. Dollars
($5,000,000) from ALEX as a prepayment for Products (the “Prior Deposit”)
 
6.2.           Within ten (10) days after the Signing Date, ALEX shall provide
HOKU with a payment of Two Million U.S. Dollars (US$2,000,000) as an advance
payment for Products to be delivered under this Agreement, via wire transfer of
immediately available funds (the “Initial Deposit”).
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 4 of 17
 
 

--------------------------------------------------------------------------------

 
 
6.3.           ALEX shall pay in cash to HOKU the additional sum of Eight
Million U.S. Dollars (US$8,000,000) (the “Second Deposit”) as an advance payment
for Products to be delivered under this Agreement.  Payment of the Second
Deposit shall be made on or before March 25, 2009.
 
6.4.           ALEX shall pay in cash to HOKU the additional sum of Two Million
U.S. Dollars (US$2,000,000) (the “Third Deposit”) as an advance payment for
Products to be delivered under this Agreement.  Payment of the Third Deposit
shall be made on or before June 24, 2009.
 
6.5.           ALEX shall pay in cash to HOKU the additional sum of Three
Million U.S. Dollars (US$3,000,000) (the “Fourth Deposit” and together with the
Prior Deposit, the Initial Deposit, the Second Deposit, and the Third Deposit,
the “Total Deposit”) as an advance payment for Products to be delivered under
this Agreement.  Payment of the Fourth Deposit shall be made on or before July
28, 2009.
 
6.6.           HOKU shall invoice ALEX at or after the time of each shipment of
Products to ALEX. Taxes, customs and duties, if any, will be identified as
separate items on HOKU invoices. All invoices shall be sent to ALEX’s address as
provided herein. Payment terms for all invoiced amounts shall be [*] days from
date of shipment as reflected in the bill of lading or airway bill. All payments
shall be made in U.S. Dollars.  Unless HOKU is entitled to retain the Total
Deposit as liquidated damages pursuant to Section 12 below, shipments to ALEX
shall be credited against the Total Deposit on a straight-line basis during the
second through tenth Year.
 
6.7.           The prices are EXW prices (INCOTERMS 2000). Prices for the
Products do not include any excise, sales, use, import, export or other similar
taxes, such taxes will not include income taxes or similar taxes, which taxes
will be invoiced to and paid by ALEX, provided that ALEX is legally or
contractually obliged to pay such taxes. ALEX shall be responsible for all
transportation charges, duties or charges, liabilities and risks for shipping
and handling (and hereby indemnifies HOKU for such costs, liabilities and
risks); thus, the price for the Products shall not include any such charges.
 
6.8.           Late payments and outstanding balances, including, without
limitation, late payments of any portion of the Total Deposit, shall accrue
interest at the lesser of [*] per annum or the maximum allowed by law.
 
7.           Security Interest.
 
7.1.           Subject to receipt of the Initial Deposit HOKU hereby grants to
ALEX a security interest to secure the repayment by HOKU to ALEX of the Total
Deposit following any of the events set forth in Section 10.5 below, which shall
be subordinated in accordance with Section 7.2 below, in all of the tangible and
intangible assets related to HOKU’s polysilicon business (the “Collateral”).
 
7.2.           ALEX acknowledges and agrees that the security interests and
liens in the Collateral will not be first priority security interests, will be
expressly subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that
provide debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to ALEX hereby. ALEX shall enter into subordination agreements with the Senior
Lenders on terms and conditions reasonably acceptable to the Senior Lenders.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 5 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
7.3.           In addition, ALEX shall enter into collateral, intercreditor and
other agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders, and
with Suntech Power Holding Co., Ltd., Solarfun Power Hong Kong Limited, Jiangxi
Jinko Solar Co., Ltd., Tianwei New Energy (Chengdu) Wafer Co., Ltd, Wealthy Rise
International, Ltd. (Solargiga) and HOKU’s other customers who provide
prepayments for Products (collectively, “HOKU’s Other Customers”), as may be
reasonably necessary to ensure that the security interest granted hereby is pari
passu with the security interests that may be granted to HOKU’s Other
Customers.  ALEX may not unreasonably refuse to sign any such Collateral
Agreement, provided that such Collateral Agreement grants ALEX a pari passu
priority with respect to HOKU’s Other Customers, and is expressly subordinated
to the Senior Lenders.
 
7.4.           The security interest granted hereby shall continue so long as
HOKU continues to maintain any amount of the Total Deposit, and only to the
extent of such remaining amount of the Total Deposit being held by HOKU, which
has not been credited against the shipment of Products pursuant to this
Agreement, or otherwise repaid to ALEX.  Notwithstanding anything to the
contrary contained in this Agreement, the Collateral consisting of real property
shall secure only the obligations of HOKU to refund any portion of the Total
Deposit to ALEX in accordance with the terms of this Agreement.  When the Total
Deposit is no longer held by HOKU, ALEX will sign such documents as are
necessary to release its security interests.
 
7.5.           HOKU and ALEX each agree to act in good faith to execute and
deliver any additional document or documents that may be required in furtherance
of the foregoing provisions of this Section 7, including the Collateral
Agreements. In any event, HOKU and ALEX shall enter into the Collateral
Agreements prior to HOKU granting any senior security interest to the Senior
Lenders. Neither HOKU nor ALEX may unreasonably refuse to sign any such
document.
 
8.           Product Quality Guarantee.
 
8.1.           HOKU warrants to ALEX that the Products shall meet the Product
Specifications. For each shipment, this warranty shall survive for the lesser of
(a) [*] days after ALEX receives the products; or (b) [*] days after the release
of the products by HOKU at EXW origin (INCOTERMS 2000) (the “Warranty
Period”).  Upon release of the Products to a common carrier or freight
forwarder, EXW origin (INCOTERMS 2000), HOKU warrants that the Products shall be
free of all liens, mortgages, encumbrances, security interests or other claims
or rights.  HOKU will, upon prompt notification and compliance with ALEX’s
instructions, refund or replace, at ALEX’s sole option, any Product which does
not meet the Product Specifications, and ALEX shall comply with the inspection
and return goods policy described in Section 9 below with respect to such
Products. HOKU shall be responsible for all replacement costs, including but not
limited to transportation, taxes and customs charges, and, in the case of a
replacement, shall use commercially reasonable efforts to replace such
non-confirming products within [*] days after expiration of the [*] day period
described in section 9.3 below. No employee, agent or representative of HOKU has
the authority to bind HOKU to any oral representation or warranty concerning the
Products.  Any oral representation or warranty made prior to the purchase of any
Product and not set forth in writing and signed by a duly authorized officer of
HOKU shall not be enforceable by ALEX.  HOKU makes no warranty and shall have no
obligation with respect to damage caused by or resulting from accident, misuse,
neglect or unauthorized alterations to the Products.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 6 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
8.2.           HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS
FOR A PARTICULAR PURPOSE.  Except as otherwise provided in Section 10.2.5 below,
HOKU’s sole responsibility and ALEX’s exclusive remedy for any claim arising out
of the purchase of any Product is a refund or replacement, as described
above.  In no event shall any Party’s liability exceed the purchase price paid
therefore; nor shall any Party be liable for any claims, losses or damages of
any individual or entity or for lost profits or any special, indirect,
incidental, consequential, or exemplary damages, howsoever arising, even if the
Party has been advised of the possibility of such damages.
 
8.3.           HOKU shall, at its own expense, indemnify and hold ALEX and its
Affiliates harmless from and against any expense or loss resulting from any
actual or alleged infringement of any patent, trademark, trade secret,
copyright, mask work or other intellectual property related to the Products, and
shall defend at its own expense, including attorneys fees, any suit brought
against ALEX or ALEX’s Affiliates alleging any such infringement.  ALEX agrees
that:  (i) ALEX shall give HOKU prompt notice in writing of any such suit; (ii)
if HOKU provides evidence reasonably satisfactory to ALEX of HOKU’s financial
ability to defend the matter vigorously and pay any reasonably foreseeable
damages, ALEX shall permit HOKU, through counsel of HOKU’s choice, to answer the
charge of infringement and defend such suit (but ALEX, or ALEX’s Affiliate may
be represented by counsel and participate in the defense at its own expense);
and (iii) ALEX shall give HOKU all needed information, assistance, and
authority, at HOKU’s expense, to enable HOKU to defend such suit.  In case of a
final award of damages in any such suit HOKU shall pay such award, but shall not
be responsible for any settlement made without its prior consent.  Except as
otherwise expressly set forth herein, HOKU disclaims any obligation to defend or
indemnify ALEX, its officers, agents, or employees, from any losses, damages,
liabilities, costs or expenses which may arise out of the acts of omissions of
HOKU.
 
9.           Inspection and Return Goods Policy.
 
9.1.           An inspection of appearance of each shipment of Product shall be
made by ALEX in accordance with sound business practice upon the delivery of the
Product, and in no case later than [*] weeks after delivery at ALEX’s factory.
ALEX shall inform HOKU promptly, and in no case later than [*] weeks after
delivery of Product at ALEX’s factory, in case of any obvious damages or other
obvious defects to the Product which ALEX discovers under the inspection of
appearance.
 
9.2.           ALEX shall perform final inspection of the Product upon
introducing the Product into ALEX’s production process. Such inspection shall
take place during the Warranty Period.  If the Product does not meet the Product
Specifications, ALEX shall notify HOKU in writing without undue delay after the
inspection and, together with the notification, submit documentary evidence of
the result of the final inspection whereupon HOKU shall have the right to
undertake its own inspection prior to any return of the Products pursuant to
Section 9.3 below.
 
9.3.           Non-complying Products may be returned to HOKU within the later
of (a) [*] after discovery of a defect consistent with Sections 9.1 and 9.2
above; and (b) [*] after HOKU completes its inspection and confirms the defect
pursuant to Section 9.2 above, for replacement or a refund including all return
shipment expenses.  To assure prompt handling, HOKU shall provide ALEX a return
goods authorization number within 48 hours of ALEX’s request.  Provided that
HOKU communicates this number to ALEX within such timeframe, ALEX will reference
this number on return shipping documents.  Returns made without the
authorization number provided by HOKU in accordance with the foregoing may be
subject to HOKU’s reasonable charges due to HOKU’s additional handling costs,
provided, however, if HOKU fails to provide ALEX such authorization number
within such time frame without reasonable cause, HOKU shall bear all handling
costs incurred in returning the non-complying products. HOKU reserves the right
to reverse any credit issued to ALEX if, upon return, such Product is determined
by an Independent Expert not to be defective. The conclusion of the Independent
Expert shall be final, binding and non-appealable in respect of the conformity
of the Products to the warranties set forth in Section 8.1 above.  The fees and
expenses of the Independent Expert shall be paid solely by the party that does
not succeed in the dispute.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 7 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
9.4.           The following shall be deemed to constitute a material breach of
this agreement by HOKU pursuant to section 10.2.1: (A) if HOKU delivers [*]
consecutive monthly shipments where more than [*] percent [*] of the Products in
each shipment do not meet the Product Specifications, or (B) HOKU delivers [*]
or more monthly shipments during any Year where [*] of the Products in each such
shipment do not meet the Product Specifications.
 
10.           Term and Termination.
 
10.1.           The term of this Agreement shall begin on the Effective Date and
shall remain in force for a period of ten (10) Years beginning with the First
Shipment Date.
 
10.2.           Each Party may, at its discretion, upon written notice to the
other Party, and in addition to its rights and remedies provided under this
Agreement or any other agreement executed in connection with this Agreement and
at law or in equity, terminate this Agreement in the event of any of the
following:
 
10.2.1.                      Upon a material breach of the other Party of any
material provision in this Agreement, and failure of the other Party to cure
such material breach within [*] days after written notice thereof; provided,
however, that such cure period shall not modify or extend the [*]-day cure
period for HOKU’s delivery obligations pursuant to Section 4.3 above; and
provided, further that each [*] day cure period shall not apply to ALEX’s
failure to make payment to HOKU pursuant to this Agreement.  In the event of
ALEX’s failure to make payment on the [*]-day payment terms set forth in Section
6.4 hereof, termination by HOKU shall require the issuance of a written notice
of default containing the threat of immediate termination if payment is not made
within an additional grace period of not less than [*] business days.  For
purposes of this Section 10.2.1, a “material breach” means a monthly shipment
which is delayed beyond [*] days, a payment default or any other material breach
of this Agreement which materially and adversely affects a Party or which occurs
on multiple occasions;
 
10.2.2.                      Upon the voluntary or involuntary initiation of
bankruptcy or insolvency proceedings against the other Party; provided, that for
an involuntary bankruptcy or insolvency proceeding, the Party subject to the
proceeding shall have sixty (60) working days within which to dissolve the
proceeding or demonstrate to the terminating Party’s satisfaction the lack of
grounds for the initiation of such proceeding;
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 8 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
10.2.3.                      If the other Party (i) becomes unable, or admits in
writing its inability, to pay its debts generally as they mature, (ii) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute);
 
10.2.4.                      In accordance with the provisions of Section 13
(Force Majeure) below; provided, however, that ALEX may not terminate this
Agreement pursuant to Section 13 if HOKU is supplying Products to ALEX pursuant
to Section 4.2 of this Agreement;
 
10.2.5.                      HOKU’s repetitive failure to deliver Products
conforming to the warranties set forth in Section 8 above, subject to applicable
cure periods; or
 
10.2.6.                      Without limiting the foregoing, ALEX shall have the
right to terminate this Agreement if the First Shipment of the Minimum Monthly
Quantity of Products does not occur on or before March 31, 2010; provided,
however, that such right to terminate shall be extended to a later date as set
forth in Section 5.2 for any late payment of any portion of the Total Deposit by
ALEX.
 
10.3.           HOKU shall have the right to terminate this Agreement if (A) on
or before the tenth (10th) calendar day after the Signing Date, ALEX has failed
to pay the Initial Deposit; (B) on or before March 25, 2009, ALEX has failed to
pay the Second Deposit pursuant to Section 6.3 above, in which case, HOKU shall
be entitled to retain the Initial Deposit and the Prior Deposit as liquidated
damages; (C) on or before June 24, 2009, ALEX has failed to pay the Third
Deposit pursuant to Section 6.4 above, in which case, HOKU shall be entitled to
retain the Prior Deposit, the Initial Deposit and the Second Deposit as
liquidated damages; or (D) on or before July 28, 2009, ALEX has failed to pay
the Fourth Deposit pursuant to Section 6.5 above, in which case, HOKU shall be
entitled to retain the Prior Deposit, the Initial Deposit, the Second Deposit,
and the Third Deposit as liquidated damages.
 
10.4.           Upon the expiration or termination of this Agreement howsoever
arising, the following Sections shall survive such expiration or termination:
Sections 1 (Definitions); Section 8 (Product Quality Guarantee), Section 9
(Inspection and Return Goods Policy); Section 10 (Term and Termination); Section
11 (Liability); Section 12 (Liquidated Damages); and Section 14 (General
Provisions).
 
10.5.           If ALEX terminates this Agreement pursuant to Section 10.2 et
seq., or 13, then, in addition to ALEX’s other remedies pursuant to this
Agreement, and all available remedies at law and in equity, 100% of the Funds
Remaining on the Total Deposit on such date of termination shall be returned to
ALEX within thirty (30) calendar days, plus interest equal to the amount set
forth in Section 6.8 for each year since such funds were paid to HOKU by ALEX;
provided however that if ALEX is in material breach of this Agreement at the
time it terminates this Agreement, then HOKU shall not be required to repay any
of the Funds Remaining  on the Total Deposit up to the amounts of HOKU’s direct
loss from such material breach (unless ALEX cures such breach within the
applicable cure period) or ALEX’s other outstanding and unpaid obligations
hereunder (including, without limitation, obligations under Section 12). If HOKU
terminates this Agreement pursuant to Section 10.2 et seq., or 13 then, in
addition to HOKU’s other remedies pursuant to this Agreement, and all available
remedies at law and in equity, HOKU shall be entitled to retain any Funds
Remaining on the Total Deposit on such date of termination in accordance with
Section 12. “Funds Remaining” on the Total Deposit are funds not applied against
ALEX’s purchase of Product, pursuant to Section 6.4 above, for Product actually
shipped to ALEX hereunder. If ALEX terminates this Agreement pursuant to section
10.2.1 or 10.2.6 due to HOKU’s failure to deliver products pursuant to this
Agreement, then one hundred fifty percent (150%) of the funds remaining on the
total deposit on such date of termination shall be immediately returned to ALEX.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 9 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
11.           Liability.
 
11.1.           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN
IF ALEX OR HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11.2.           NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY KIND OF
LOSS, DAMAGE OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
UNDER ANY THEORY OF LIABILITY, SHALL EXCEED IN THE AGGREGATE   THE TOTAL
DEPOSIT, EXCEPT WITH RESPECT TO ALEX’S CONTINUING OBLIGATION TO PURCHASE THE
PRODUCTS AS SET FORTH HEREIN.
 
12.           Liquidated Damages
 
12.1.            THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY BREACH OF SECTION 6
OF THIS AGREEMENT BY ALEX MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE TO
HOKU.  BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION 10.3, THEN HOKU SHALL BE
ENTITLED TO RETAIN AS LIQUIDATED DAMAGES, ANY FUNDS REMAINING ON THE TOTAL
DEPOSIT THEREOF NOT CREDITED AGAINST PRODUCT SHIPMENTS.  ANY AMOUNTS DUE FOR
UNDELIVERED PRODUCT UNDER THIS AGREEMENT ARE STILL DUE, UNLESS OTHERWISE AGREED
UPON BY BOTH PARTIES IN WRITING.
 
13.           Force Majeure.  Neither Party shall be liable to the other Party
for failure of or delay in performance of any obligation under this Agreement,
directly, or indirectly, owing to acts of God, war, war-like condition,
embargoes, riots, strike, lock-outs and other events beyond its reasonable
control, provided, however, that the non-performing Party shall not be so
excused to the extent such default or delay is attributable to such
non-performing Party failing to use reasonable efforts to prevent or such
non-performing Party causing such default or delay, and such default or delay
could not reasonably be circumvented by the non-performing Party through the use
of alternate sources, workaround plans or other means.  Notwithstanding the
foregoing, a strike, lock-out or other labor dispute involving a Party (or, in
the case of Supplier, a subcontractor or supplier) and its own personnel will
not excuse such Party from performing its obligations hereunder. In such event,
the non-performing Party will be excused from further performance or observance
of the obligation(s) so affected for as long as such circumstances prevail and
such Party continues to use commercially reasonable efforts to recommence
performance or observance whenever and to whatever extent without delay. If such
failure or delay occurs, the affected Party (i.e. the Party that is unable to
perform) shall notify the other Party of the occurrence thereof as soon as
possible, and the Parties shall discuss the best way to resolve the event of
force majeure. If the conditions of Force Majeure apply for a period of more
than three (3) consecutive calendar months, the non-affected Party shall be
entitled to terminate this Agreement upon 30 days’ prior written notice to the
other Party.  
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 10 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
14.           OEM Module Manufacturing.  ALEX agrees to provide HOKU or its
designated Affiliate, at HOKU’s sole option, original equipment manufacturing
(OEM) module production services at preferred pricing for up to [*] megawatts
(MW) of modules per Year for the term of the Supply Agreement. The Parties agree
that per-module pricing for this service shall be determined through negotiation
on an annual basis. These negotiations shall be concluded no later than two
months prior to the commencement of the applicable Year, at which time HOKU
shall provide ALEX with an estimate of required capacity, if any, of OEM modules
to be manufactured during the Year to follow. ALEX shall affirm that the pricing
and other commercial terms offered to HOKU at such time shall be ALEX’s most
preferential rate and terms, and no greater than [*].
 
15.           Corporate Guaranty. As an inducement for HOKU to enter into this
Agreement with ALEX, the parent company of ALEX, SHANGHAI HUAYI ENTERPRISES
GROUP, with its principal place of business located at No. 3102 Huhang Highway,
Fengxian, Shanghai, People’s Republic of China (the “Guarantor”) hereby
guaranties to HOKU the prompt, punctual and full payment of the Total
Deposit  due HOKU from ALEX pursuant to this Agreement, and agrees to the
following:
 
15.1.           The obligations of the Guarantor shall be at the election of
HOKU, shall be primary and not necessarily secondary, and HOKU shall not be
required to exhaust its remedies as against ALEX prior to enforcing its rights
under this guaranty against the Guarantor.
 
15.2.           The guaranty hereunder shall be unconditional and absolute and
the Guarantor waives all rights of subrogation and set-off until all sums under
this guaranty are fully paid. The Guarantor further waives all suretyship
defenses or defenses in the nature thereof, generally.
 
15.3.           The Guarantor warrants and represents it has full authority to
enter into this guaranty.
 
15.4.           This guaranty shall be binding upon and inure to the benefit of
the Parties, their successors, assigns and personal representatives.
 
15.5.           This guaranty shall be construed and enforced under the laws of
the State of California, USA.
 
16.           General Provisions.
 
16.1.           ALEX and HOKU each represent and warrant to each other that this
Agreement has been duly authorized by their respective Boards of Directors and
shareholders, as applicable, and that the execution of this Agreement and the
performance of such Party’s respective obligations hereunder will not conflict
with any other agreement to which HOKU or ALEX, as applicable, is a party.
 
16.2.           ALEX acknowledges that it is the policy of HOKU to scrupulously
comply with the Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”)
and to adopt appropriate and reasonable practices and procedures that are
undertaken in such a manner as to substantially eliminate the potential for
violation of the FCPA.  ALEX further acknowledges that it shall be bound by any
law, regulation or other legal enactment, that prohibits corrupt practices of
the type or nature described in the FCPA and that is applicable to ALEX, and
ALEX hereby represents and warrants that neither HOKU, nor to ALEX’s knowledge,
any other authorized person or entity associated with or acting for or on behalf
of HOKU, has knowingly directly or indirectly made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to ALEX,
whether in money, property, or services (i) to obtain favorable treatment in
securing business from ALEX, (ii) to pay for favorable treatment for business
secured from ALEX, or (iii) to obtain special concessions or for special
concessions already obtained from ALEX, for or in respect of HOKU, in violation
of any legal requirement or applicable law.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 11 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
16.3.           This Agreement shall be construed under and governed by the laws
of the State of California, U.S.A.
 
16.4.           Upon notice from one Party to the other of a dispute hereunder,
the Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company. At this meeting, the Parties will
attempt to resolve the dispute in good faith. If, after the meeting, the dispute
has not been resolved, only then may a Party resort to litigation. Any
proceeding to enforce or to resolve disputes relating to this Agreement shall be
brought in California, USA. In any such proceeding, neither Party shall assert
that such a court lacks jurisdiction over it or the subject matter of the
proceeding.
 
16.5.           HOKU may assign its rights under this Agreement to any
collateral agent as collateral security for HOKU’s secured obligations in
connection with the financing a HOKU Facility, without the consent of ALEX.
Except as stated in the previous sentence, neither HOKU nor ALEX may assign this
Agreement to a third party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, an assignment of this Agreement by either Party in connection with a
merger, acquisition, or sale of all or substantially all of the assets or
capital stock of such Party shall not require the consent of the other
Party.  If this Agreement is assigned effectively to a third party, this
Agreement shall bind upon successors and assigns of the Parties hereto.
 
16.6.           All notices delivered pursuant to this Agreement shall be in
writing and in the English language.  Except as provided elsewhere in this
Agreement, a notice is effective only if the Party giving or making the notice
has complied with this Section 16.6 and if the addressee has received the
notice. A notice is deemed to have been received as follows:
 
 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 
 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the address listed below or to a changed address as the
Party shall have specified by prior written notice:
 
ALEX:
SHANGHAI ALEX NEW ENERGY CO., LTD.
No. 111-3111 West Huancheng Road
Minhang Export Processing Zone, Feng Xian District
Shanghai, 201401, China
Attn:  Mr. Lian Wen Zhang, President
Facsimile: +86 (021) 5744 2247
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 12 of 17
 
 

--------------------------------------------------------------------------------

 


HOKU:
HOKU MATERIALS, INC.
One Hoku Way
Pocatello, Idaho, 83204
Attn:  Mr. Dustin Shindo, CEO
Facsimile:  +1 (808) 440-0357
 
16.7.           The waiver by either Party of the remedy for the other Party’s
breach of or its right under this Agreement will not constitute a waiver of the
remedy for any other similar or subsequent breach or right.
 
16.8.           If any provision of this Agreement is or becomes, at any time or
for any reason, unenforceable or invalid, no other provision of this Agreement
shall be affected thereby, and the remaining provisions of this Agreement shall
continue with the same force and effect as if such unenforceable or invalid
provisions had not been inserted in this Agreement.
 
16.9.           No changes, modifications or alterations to this Agreement shall
be valid unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
16.10.                      No employment, agency, trust, partnership or joint
venture is created by, or shall be founded upon, this Agreement. Each Party
further acknowledges that neither it nor any Party acting on its behalf shall
have any right, power or authority, implied or express, to obligate the other
Party in any way.
 
16.11.                      Neither Party shall make any announcement or press
release regarding this Agreement or any terms thereof without the other Party’s
prior written consent; provided, however, that the Parties will work together to
issue a joint press release within two (2) days after execution of this
Agreement.  Notwithstanding the foregoing, either Party may publicly disclose
the material terms of this Agreement pursuant to the United States Securities
Act of 1933, as amended, the United States Securities Exchange Act of 1934, as
amended, or other applicable law; provided, however, that the Party being
required to disclose the material terms of this Agreement shall provide
reasonable advance notice to the other Party.
 
16.12.                      This Agreement constitutes the entire agreement
between the Parties and supersedes all prior proposal(s) and discussions,
relative to the subject matter of this Agreement and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein. No oral explanation or oral information by either Party hereto
shall alter the meaning or interpretation of this Agreement.
 
16.13.                      The headings are inserted for convenience of
reference and shall not affect the interpretation and or construction of this
Agreement.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 13 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
16.14.                      Words expressed in the singular include the plural
and vice-versa.
 
16.15.                      This Agreement may be executed in one or more
counterparts, including counterparts transmitted by telecopier, telefax, or PDF,
all of which taken together shall constitute one and the same contract.
 
16.16.                      Beginning on the Effective Date, and until the First
Shipment Date or the earlier termination of this Agreement pursuant to Section
10 above, ALEX shall have the right to visit the HOKU Facility in Pocatello
Idaho, USA for the limited purpose of evaluating HOKU’s progress towards
completing the construction of its polysilicon production facilities. ALEX shall
provide HOKU with at least five (5) business days’ prior notice of any such
visit, and may not visit more than two times each calendar quarter. HOKU
reserves the right to refuse access to any individual who is not subject to
HOKU’s non-disclosure agreement. ALEX shall agree to abide by all of HOKU’s
safety and security requirements and instructions for the HOKU facility.
 
16.17.                      Beginning on the Effective Date, and until the First
Shipment Date or the earlier termination of this Agreement pursuant to Section
10 above, HOKU shall provide ALEX with monthly updates on the progress of the
construction of the HOKU polysilicon production facility, including, without
limitation, an explanation of any potential delays in meeting its shipment
obligations to ALEX.
 
 
 
ALEX Initials & Date  /s/ JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Page 14 of 17
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties have executed this Supply Agreement as of the
date last set forth below.
 
 
ALEX:
 
SHANGHAI ALEX NEW ENERGY CO., LTD.
 
By:  /s/ Jian Gang Li

--------------------------------------------------------------------------------

Name:  Jian Gang Li
Title:
Authorized Signatory
 
Date:  2009.2.27
HOKU:
 
HOKU MATERIALS, INC.
 
By:  /s/ Dustin Shindo

--------------------------------------------------------------------------------

Name:  Dustin Shindo
Title:  Chief Executive Officer
Authorized Signatory
 
Date:  February 26, 2009
   
GUARANTOR:
 
SHANGHAI HUAYI ENTERPRISES GROUP
 
By:  /s/ Lian Wen Zhang

--------------------------------------------------------------------------------

Name:  Lian Wen Zhang
Title:
Authorized Signatory
 
Date:  2009.2.27
 



 


Signature Page to Supply Agreement
Page 15 of 17
 
 

--------------------------------------------------------------------------------

 
Appendix 1
 
Pricing Schedule
 


 
[*]
 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the price assigned to the
quantity shall prevail.  For example, the first [*] shall be invoiced at [*] per
kilogram.
 
 
ALEX Initials & Date  /s/JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Appendix 1 to Supply Agreement
Page 16 of 17
 
 

--------------------------------------------------------------------------------

 
 
Appendix 2 -- Product Specifications
 
[*]


1.  Description


[*]


2.  Bulk & Surface Impurity Specifications


[*]


3.  Size Specifications


[*]


4. Certification & Elemental Analysis


[*]


5. Packaging


[*]




6.           Qualified Laboratories:


[*]




ALEX Initials & Date  /s/JGL 2009.2.27
HOKU Initials & Date  /s/ DS 2/26/09

Appendix 2 to Supply Agreement
Page 17 of 17

--------------------------------------------------------------------------------